Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FIL ED

FOR THE DISTRICT OF MONTANA JUN 25 2p
MISSOULA DIVISION Ca ug
OT Monet
STEVE NELSON, MICHAEL CV 20-82-M-DWM

BOEHME and BONNER PROPERTY
DEVELOPMENT, LLC,

Plaintiffs, ORDER
Vv.

PROJECT SPOKANE, LLC, and
SEAN WALSH,

Defendants.

 

 

This suit arises out of competing security interests in the assets of a
cryptocurrency operation run by HyperBlock LLC in Bonner, Montana. Plaintiffs
Steve Nelson and Michael Boehme are members and co-managers of Bonner
Property Development, which owns the Planer Building at the Bonner Mill Site,
the location of the Bitcoin mine. Bonner Property Development helped
HyperBlock obtain financing in exchange for what it thought was a priority
security interest in HyperBlock’s assets. However, Defendants Project Spokane
LLC and Sean Walsh hold superior interests. Bonner Property Development
claims that Walsh, acting on behalf of Project Spokane and HyperBlock, promised
that his and Project Spokane’s interest would be subordinated. Pending before the

Court is Nelson, Boehme, and Bonner Property Development’s (collectively
1
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 2 of 13

“Bonner Property Development”) motion for a preliminary injunction to prohibit
Project Spokane and Walsh (collectively “Project Spokane”) from disposing of the
assets at issue. (Doc. 15.) A hearing was held on June 25, 2020. For the
following reasons, the motion is granted.

BACKGROUND

The factual basis for this Order is set forth in the following narrative and the
attached timeline. In March 2016, Bonner Property Development leased space at
the Bonner Mill Site to Project Spokane for use as a cryptocurrency mine. (Doc. 8-
6 at [7 3-4.) On July 10, 2018, Project Spokane sold substantially all of its assets
to HyperBlock LLC, another company in which Walsh is actively involved, for
cash and a $5 million (Canadian) promissory note secured by HyperBlock’s assets.
(id. at | 7; Doc. 21-1 at J] 5, 7, 9; Doc. 21-2.) Project Spokane filed a financing
statement with the Delaware Secretary of State on the day of the transaction. (Doc.
21-1 at 95.) With Bonner Property Development’s consent, Project Spokane
assigned its lease to HyperBlock. (Doc. 8-6 at { 10.)

In late 2018, HyperBlock initiated discussions with Bonner Property
Development about expanding into additional space at the Bonner Mill Site. (/d. at
q 12; Doc. 21-1 at | 10.) The proposed expansion involved the construction of a
40-Megawatt substation on the premises to increase the electric capacity at the site.

(Doc, 21-1 at ¢ 10.) To finance the expansion, HyperBlock applied for a loan from
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 3 of 13

Bank of Montana. (Doc. 8-6 at 13; Doc. 21-1 at { 10.) Bonner Property
Development, and Nelson and Boehme in their personal capacities, offered
guaranties and pledged collateral, including the Site, to help HyperBlock obtain the
loan. (Doc. 8-6 at Jf 13, 16; Ex. 12, Doc. 11-1 at 30-36, Doc. 11-2 at 1-36; Ex.
13, Doc. 11-2 at 37-42.) In exchange, HyperBlock granted Bonner Property
Development a security interest in the assets acquired with the loan. (Doc. 8-6 at
{| 18-22; Ex. 14, Doc. 11-3 at 1-7.)

Bonner Property Development was unaware that Project Spokane already
held an interest in HyperBlock’s assets. (Doc. 8-6 at J 18.) According to Nelson,
during the negotiations and in subsequent communications, Walsh and other
HyperBlock representatives promised that Bonner Property Development’s lien
had first priority. (id. at J] 18-22.) However, Bonner Property Development did
not file a financing statement in Delaware until May 22, 2020. (Doc. 21-1 at { 16;
Ex. 30(i1i), Doc. 11-4 at 61.)

In January 2019, based on Walsh’s plans for the expansion, the parties
executed a side agreement and an amendment to the lease to reflect that Bonner
Property Development would own the fixtures and certain personal property on the
Site at the termination of the lease. (Doc. 8-6 at § 24; Ex. 19, Doc. 11-3 at 48-60.)
Shortly after, HyperBlock restructured its obligations to Project Spokane. (Doc. 8-

6 at 725.) Specifically, on February 1, 2019, HyperBlock granted Project Spokane
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 4 of 13

a new security interest in, among other assets, its equipment and fixtures. (Doc.
21-4.) Project Spokane filed an amended financing statement in Delaware on
February 15, 2019. (Doc. 21-1 at 95.) As part of the transaction, Bonner Property
Development agreed to a collateral assignment of the lease to Project Spokane,
meaning that Project Spokane would be responsible if HyperBlock defaulted on its
rent obligations. (Doc. 8-6 at [{] 25—26.) Nelson claims that during the
negotiations, Walsh acknowledged a promise by Project Spokane to subordinate its
interests in to Bonner Property Development’s interests. (/d. at § 26.) Walsh
disputes this. (Doc. 21-1 at | 16.)

In June 2019, Walsh lent HyperBlock $2,000,000 secured by all its assets.
(Id. at J 12; Docs. 21-3, 21-5.) He filed a financing statement in Delaware on July
19, 2019. (Doc. 21-1 at 7 5.)

HyperBlock was ultimately unable to move forward with the expansion due
to a change in Missoula County’s building codes. (id. at§911.) In December
2019, the parties agreed that it could use the loan proceeds on new servers instead
of on equipment and improvements related to the expansion. (Jd. at { 13; Doc. 8-6
at | 27.) Bonner Property Development and HyperBlock executed documents to
update the terms of the lease, credit enhancement agreement, security agreement,
and previous side agreement to reflect the change. (Doc. 8-6 at {J 28-32; Doc. 21-

1 at ¢ 13; Ex. 25, Doc. 11-3 at 164-70.) The new agreements gave Bonner

4
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 5 of13

Property Development a security interest in all the personal property at the Site,
except the servers that were already on the property. (Doc. 8-6 at J 29; Ex. 25,
Doc. 11-3 at 166.) HyperBlock then used $2,625,000 of the loan to purchase 1,493
servers. (Doc. 8-6 at | 33; Doc. 21-1 at J 13.)

HyperBlock purportedly ceased operations on May 14, 2020. (Doc. 7 at
{| 66.) On May 19, Walsh and Project Spokane noticed a June 3 public sale of
certain equipment and fixtures at the Bonner Mill Site in which they claim an
interest as secured creditors of HyperBlock. (Doc. 11-4 at 62-65; Doc. 8-6 at
40.) As of May 31, 2020, HyperBlock is in default on the loan and its lease.
(Doc. 8-6 at J] 43-46.) Bonner Property Development claims that it has a senior
interest in the 1,493 servers and a nonpriority interest in HyperBlock’s other assets
that were noticed in the sale. (Doc. 7 at { 23.) It also claims ownership of certain
fixtures and personal property on the premises. (Jd. at J 70.)

On June 1, 2020, Bonner Property Development filed an Amended
Complaint in state court against Project Spokane for fraud, unjust enrichment,
promissory estoppel, and equitable estoppel, seeking declaratory relief, specific
performance, and imposition of a constructive trust. (Doc. 7.) With the Amended
Complaint, it filed a motion for a temporary restraining order to enjoin the June 3
public sale. (Doc. 8-2.) The state court granted the temporary restraining order

and set a hearing on whether a preliminary injunction should issue for June 23.
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 6 of 13

(Doc. 8-5.) Project Spokane removed the action to this Court on June 9. (Doc. 1.)
Bonner Property Development then filed a motion to extend the temporary
restraining order, which was denied. (Docs. 2, 10.) On June 18, Bonner Property
Development filed a motion for a preliminary injunction prohibiting Project
Spokane from removing or disposing of any property previously or currently
located at the Bonner Mill Site. (Doc. 15.) Project Spokane responded on June 22.
(Doc. 21.) A hearing was held on June 25. (Doc. 10.)
LEGAL STANDARD

“A preliminary injunction is an extraordinary remedy never awarded as of
right.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24 (2008). The party seeking
a preliminary injunction must show (1) a likelihood of success on the merits, (2) it
is likely to suffer irreparable harm, (3) the balance of equities favors an injunction,
and (4) an injunction is in the public interest. See id. at 20. The party “must
establish that irreparable harm is /ikely, not just possible.” Alliance for the Wild
Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The other factors are
then assessed on a sliding scale. Jd. at 1135. For example, when “the balance of
hardships tips sharply in the plaintiff's favor,” an injunction may issue on a
showing of “serious questions” going to the merits, rather than the stricter

likelihood of success standard. /d. at 1134-35.
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 7 of 13

ANALYSIS

Unlike in Energy Keepers v. Hyperblock LLC, CV 20-76-M-DWM, there is
no question in this case about the Court’s authority to enter the requested
preliminary injunction. Bonner Property Development claims an interest in the
assets at issue and seeks equitable relief in addition to money damages. See Grupo
Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 310, 333
(1999). Accordingly, the only question is whether Bonner Property Development
has satisfied the four-factor test for injunctive relief. It has.
L. Likelihood of Success on the Merits

This case has a unique posture. Bonner Property Development is not suing
to enforce its security interest under the state statutes governing default in secured
transactions. Mont. Code Ann. § 30-9A-601(1)(a); Kapor v. RJC Inv., Inc., 434
P.3d 869, 873 (Mont. 2019). Rather, it is attempting to enforce a promise that its
security interest would take priority over Project Spokane’s and Walsh’s and to
hold Project Spokane liable for false representations to that effect. The parties
have not briefed the law governing security interests, though some background is
necessary to understand Bonner Property Development’s claims.

The jurisdiction in which the debtor is located governs the priority of
security interests in collateral. Mont. Code Ann. § 30-9A-301. When the debtor is

a registered organization it is located in that state where it is organized. § 30-9A-
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 8 of 13

307(5). Here, the debtor is HyperBlock, which is a registered organization in
Delaware. Accordingly, Delaware law governs the security interests at issue.
However, because Delaware and Montana have both enacted the Uniform
Commercial Code’s provisions on secured transactions, see Mont. Code Ann. § 30-
9A-101; Del. Code Ann. tit. 6, § 9-101, the law is the same in both jurisdictions.

A perfected security interest has priority over an unperfected interest. Del.
Code Ann. tit. 6, § 9-322(a}(2). A security interest is perfected if it has “attached”
and the relevant statutory requirements have been met. § 9-308(a). A security
interest “attaches” when it becomes enforceable against the debtor, meaning value
has been given, the debtor has rights in the collateral, and the debtor has
authenticated, or signed, a security agreement that provides a description of the
collateral. §§ 9-203, 9-102(7)(a). The only relevant statutory requirement in this
case is the filing of a financing statement with the Delaware Secretary of State.
§§ 9-310(a), 9-501(a)(2).

Here, Project Spokane and Walsh perfected their interests in HyperBlock’s
assets by filing financing statements with the Delaware Secretary of State in 2019.
(Doc. 21-1 at ] 5.) Bonner Property Development did not file a financing
statement in Delaware until May 2020. (/d. at 16; Ex. 30(iii), Doc. 11-4 at 61.)
At present, Project Spokane and Walsh’s interests therefore have priority over

Bonner Property Development’s. § 9-322(a). However, a party entitled to priority
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 9 of 13

may subordinate its interest by agreement. § 9-339.

Bonner Property Development contends that Project Spokane and Walsh
should be bound by promises to subordinate under the doctrine of promissory
estoppel and seeks specific performance. (Doc. 7 at J] 98-103, 123-27.) Bonner
Property Development also seeks a declaratory judgment that it is the owner of the
fixtures and certain personal property at the Site. (/d. at ff] 112-22.) The other
claims—for fraud, unjust enrichment, and equitable estoppel—concern alleged
misrepresentations about the lien priority, not the security interests themselves.
Whether Bonner Property Development is entitled to a superior interest in
HyperBlock’s assets, which is the primary basis for its requested preliminary
injunction, turns on its promissory estoppel claim.

A promissory estoppel claim has four elements: “a clear and unambiguous
promise, reliance by the promisee, reasonableness and foreseeability of the
reliance, and resulting injury to the promisee.” S & P Brake Supply, Inc., 385 P.3d
567, 576 (Mont. 2016). On the first factor, Bonner Property Development argues
that Walsh unambiguously promised a first priority lien in the Credit Enhancement
Agreement, under which Bonner Property Development agreed to pledge collateral
to help HyperBlock obtain the Bank of Montana loan. (Doc. 8-6 at J 28; Ex. 13,
Doc. 11-2 at 37-42.) Specifically, Section 1.2 of the Credit Enhancement

Agreement provides in relevant part:
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 10 of 13

The reimbursement obligation shall be secured by a first lien position
security interest in the new assets and other improvements that
[HyperBlock] intends to acquire with the proceeds from Bank Loan and

the New Equity .... [HyperBlock] covenants to obtain lien waivers

and releases from contractors and suppliers and to maintain [Bonner

Property Development]’s first lien position in [HyperBlock]’s Pledged

Assets at all times. Any default under the Bank Loan shall also be a

default under this Agreement, and [Bonner Property Development]

shall have the remedies provided under the Security Agreement.
(Ex. 13, Doc. 11-2 at 37-38.) Section 2.1(b) also referenced Bonner Property
Development’s “first lien security interest.” Ud. at 38.) And in Section 4.1(f),
HyperBlock promised to “[e]xecute such financing statements and other
documents as [Bonner Property Development] may reasonably request to perfect
and continue a first position security interest in [HyperBlock]’s Pledged Assets in
favor of [Bonner Property Development].” (Jd. at 39.)

The Credit Enhancement Agreement was executed by Sean Walsh in his
capacity as CEO of HyperBlock and Steve Nelson in his capacity as co-manager of
Bonner Property Development. (/d. at 42.) Walsh simultaneously authenticated a
security agreement that described the collateral. (Ex. 14, Doc. 11-3 at 1-7.)
Project Spokane does not dispute any of this. However, it argues that because
Walsh executed the documents on behalf of HyperBlock, Bonner Property
Development cannot establish that Project Spokane or Walsh acting individually

made an unambiguous promise to subordinate their own security interests. Further,

“[oJjnly the person entitled to priority may make [a subordination] agreement: a

10
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 11 of 13

person’s rights cannot be adversely affected by an agreement to which the person
is not a party.” § 9-339 cmt. 2. HyperBlock thus could not consent to subordinate
Project Spokane and Walsh’s interests.

However, Bonner Property Development alleges that Walsh is the alter ego
of both HyperBlock and Project Spokane. (Doc. 7 at | 7.) Alter ego doctrine
allows courts to pierce the corporate veil to prevent unjust uses of a corporate
entity. Hando v. PPG Indus., Inc., 771 P.2d 956, 960 (Mont. 1989). The alter ego
inquiry is fact-specific. See id. The test is generally whether “the corporate affairs
of both are so intertwined that, in effect, each no longer has a separate identity.”
Id. The facts alleged about Walsh’s role in both HyperBlock and Project Spokane,
(Doc. 7 at J] 22, 30; Doc. 21-1 at Ff 1, 15), and the self-dealing transactions
among the three, (Doc. 7 at {J 24—28, 51-52, 59, 68; Doc. 8-6 at [{ 7, 43; Doc. 21-
1 at {{ 5, 9, 12), at least raise “serious questions” on the merits of Bonner Property
Development’s alter ego theory of liability.

With respect to the remaining promissory estoppel factors, Nelson’s
Declaration demonstrates that Bonner Property Development relied on the promise
of a first priority security interest when deciding to pledge its property as security
for HyperBlock’s Bank of Montana loan. (Doc. 8-6 at [J 18, 22.) Further,
securing a loan in exchange for an interest in the assets to be purchased with the

loan proceeds is reasonable on its face, although questions remain here about what

11
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 12 of 13

Bonner Property Development knew or should have known about existing interests
in the same collateral. (/d. at § 16.) Finally, Bonner Property Development has
suffered a resulting injury because the loan is in default and its property may be
subject to foreclosure. (/d. at J] 43-44.) At this preliminary stage, Bonner
Property Development has raised serious questions on the merits of its promissory
estoppel claim.

Bonner Property Development also seeks to enjoin Project Spokane from
disposing of the fixtures and certain personal property on the leased premises
pending a declaration of who retains ownership. Based on the parties’ January
2019 Fourth Amendment to Commercial Lease Agreement, (Doc. 8-6 at J 24; Ex.
19(i), Doc. 11-3 at 48-56), Bonner Property Development is likely to succeed on
this claim for declaratory relief.

Il. Irreparable Harm

A harm is “irreparable” if it cannot be adequately remedied by money
damages. Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 1994).
If Project Spokane disposes of the assets at issue, Bonner Property Development’s
subordinate security interest could be extinguished. § 9-622(b). Having a lien
extinguished is an irreparable harm. United States v. 475 Martin Lane, No. CV 04-
2788, 2011 WL 2939408, *4 (C.D. Cal. July 18, 2011); Jet Midwest Int’l Co., Lid.

v. Jet Midwest Grp., LLC, 953 F.3d 1041, 1046 (8th Cir. 2020).

12
Case 9:20-cv-00082-DWM Document 28 Filed 06/25/20 Page 13 of 13

Ill. Balance of the Equities and Public Interest

The relationship among HyperBlock, Project Spokane, and Walsh, (Doc. 7
at J] 24—28, 51-52, 59, 68; Doc. 8-6 at ff] 7, 43; Doc. 21-1 at 95, 9, 12), and
concerns that HyperBlock may end up in bankruptcy, (Doc. 7 at JJ] 10, 56, 67),
outweigh any hardship Project Spokane would suffer from the depreciation in the
value of the servers. Further, the public interest favors “settling allegations of
fraud and competing security interests” before allowing a contested foreclosure or
disposition by a creditor. Jet Midwest, 953 F.3d at 1046.

CONCLUSION

IT IS ORDERED that Bonner Property Development’s motion for
preliminary injunction (Doc. 15) is GRANTED. Project Spokane, LLC and Sean
Walsh are ENJOINED from selling or otherwise disposing of the fixtures, personal
property described in Exhibit E-2 to the Fourth Amendment to Commercial Lease
Agreement, and the 1,493 Bitmain Antminer S17+ servers until this action is
resolved on the merits. The amount of bond, if any, will be determined within 21

days of the termination of settlement proceedings before Judge DeSoto.

DATED this aS ay of June, 2020.

OA 127 (0 PM.

Donald W. Molloy, District Judge
United States District Court

13
